Exhibit 10.1
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
     This Settlement Agreement and Release (“Agreement”) is made and entered
into between Harrah’s Operating Company, Inc. (“HOC”) and Harrah’s
Entertainment, Inc. (“HEI” and, collectively with HOC, “Harrah’s”), and PROS
Revenue Management, L.P. (“PROS”). Each of the parties to this Agreement may be
referred to individually as a “Party,” and collectively as the “Parties.”
     WHEREAS, HOC filed a complaint against PROS entitled Complaint for Breach
of Contract (“Complaint”), in the District Court for Clark County, Nevada, on or
about April 2008, Case Number A561479 (the “Action”);
     WHEREAS, PROS removed the Action to the United States District Court,
District of Nevada, on or about May 22, 2008, Case Number 2:08-cv-00666-RCJ-GWF;
     WHEREAS, PROS filed an answer to the Complaint and counterclaims against
HOC entitled Answer and Counterclaims of PROS Revenue Management, L.P.
(“Answer”), in the United States District Court for the District of Nevada, on
or about May 30, 2008, Case Number 2:08-cv-00666-RCJ-GWF;
     WHEREAS, the Parties stipulated to remand the Action to the District Court
for Clark County, Nevada, on or about February 26, 2009, Case Number
2:08-cv-00666-RCJ-GWF;
     WHEREAS, HOC filed an amended complaint against PROS entitled First Amended
Complaint for Breach of Contract, Fraud, and Negligent Misrepresentation
(“FAC”), in the District Court for Clark County, Nevada, on or about May 26,
2009, Case Number A561479;
     WHEREAS, PROS filed an answer to the FAC and counterclaims against HOC
entitled Answer to the First Amended Complaint and Counterclaims of PROS Revenue
Management, L.P. (“Answer to FAC”), in the District Court for Clark County,
Nevada, on or about August 28, 2009, Case Number A561479;
     WHEREAS, HOC filed an amended complaint against PROS entitled Plaintiff
Harrah’s Operating Company, Inc.’s Second Amended Complaint for Breach of
Contract, Fraud, and Negligent Misrepresentation (“SAC”), in the District Court
for Clark County, Nevada, on or about March 12, 2010, Case Number A561479;
     WHEREAS, HOC filed an amended complaint against PROS entitled Plaintiff
Harrah’s Operating Company, Inc.’s Third Amended Complaint for Breach of
Contract, Fraud, and Negligent Misrepresentation (“TAC”), in the District Court
for Clark County, Nevada, on or about June 15, 2010, Case Number A561479;
     WHEREAS, PROS filed an answer to the TAC and counterclaims against HOC and
HEI entitled Answer to the Third Amended Complaint and Counterclaims of PROS
Revenue Management, L.P. (“Answer to TAC”), in the District Court for Clark
County, Nevada, on or about July 2, 2010, Case Number A561479;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Parties wish to resolve their differences and bring an end to
the Action;
     WHEREAS, each Party understands and agrees that this Agreement is a
compromise and settlement of disputed claims and that this Agreement is not to
be construed as an admission of liability by any Party,
     NOW, THEREFORE, with the intent and purpose of satisfying and settling all
claims between the Parties, and in consideration of the promises contained in
this Agreement, the Parties agree as follows:
     1. Execution of Agreement, Payment of Settlement Amount, and Dismissal of
TAC and Answer to TAC. In consideration of the releases contained herein and
other good and valuable consideration provided by this Agreement, PROS shall pay
to HOC the amount of $9,000,000 (“Settlement Amount”) within ten (10) calendar
days of the execution of this Agreement. Payment of the Settlement Amount shall
be made by electronic wire transfer to the following bank account:
     Bank: Bank of America
     Routing Number: ABA 026009593
     Account Number: 00990104564
     Beneficiary Name: Harrah’s Operating Company
     Within three (3) court days of HOC’s receipt of payment of the Settlement
Amount, the Parties, through their respective counsel, shall execute and deliver
to the District Court for Clark County, Nevada, a joint stipulation pursuant to
NRCP 41(a)(1) to dismiss the Action with prejudice, attached hereto as
Exhibit A.
     2. The Parties agree to take any further action reasonably necessary to
accomplish dismissal of all claims and counterclaims against the Parties with
prejudice.
     3. Releases.
(a) Releases by HOC. HOC, for itself and each of its current and former
directors, officers, shareholders, partners, principals, agents, employees,
attorneys, and accountants, and any predecessors-in-interest,
successors-in-interest, assigns, subsidiaries, divisions or affiliates of HOC
and each of their current or former directors, officers, agents, employees,
attorneys, and accountants, forever releases and discharges PROS and each of its
current and former directors, officers, shareholders, partners, principals,
agents, employees, attorneys, and accountants, and any predecessors-in-interest,
successors-in-interest, assigns, subsidiaries, divisions or affiliates of PROS
and each of their current or former directors, officers, agents, employees,
attorneys, and accountants (collectively the “PROS Releasees”), of and from all
disputes, claims, causes of action, actions, judgments, liens, indebtedness,
costs, damages, obligations, attorneys’ fees, losses, liabilities and demands of
whatever kind and character (collectively, “Claims”) which now exist, or may
exist or have existed, from the beginning of time to the date this Agreement is
fully executed, known or unknown, foreseen or unforeseen, liquidated or
unliquidated,

2



--------------------------------------------------------------------------------



 



potential or actual, including but not limited to all Claims alleged, or that
could have been alleged, or that could be alleged, in the Action, and all Claims
relating to or arising out of any local, state, federal, or foreign statute,
ordinance, regulation, order, or common law. It is further understood and agreed
that HOC irrevocably has waived all rights against the PROS Releasees under
California Civil Code Section 1542 and under any similar laws. Section 1542
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Notwithstanding the provisions of Section 1542 and any similar laws, and for the
purpose of implementing a full and complete release and discharge of the PROS
Releasees of all Claims, HOC expressly acknowledges that this Agreement and its
releases are intended to include in their effect all of HOC’s claims against the
PROS Releasees, whether or not HOC knows or suspects such to exist at the time
of execution of this Agreement, and that this Agreement contemplates the
extinguishment of all such claims.
(b) Releases by HEI. HEI, for itself and each of its current or former
directors, officers, shareholders, partners, principals, agents, employees,
attorneys, and accountants, and any predecessors-in-interest,
successors-in-interest, assigns, subsidiaries, divisions or affiliates of HEI
and each of their current or former directors, officers, agents, employees,
attorneys, and accountants, forever releases and discharges the PROS Releasees
of and from all Claims which now exist, or may exist or have existed, from the
beginning of time to the date this Agreement is fully executed, known or
unknown, foreseen or unforeseen, liquidated or unliquidated, potential or
actual, including but not limited to all Claims alleged, or that could have been
alleged, or that could be alleged, in the Action, and all Claims relating to or
arising out of any local, state, federal, or foreign statute, ordinance,
regulation, order, or common law. It is further understood and agreed that HEI
irrevocably has waived all rights against the PROS Releasees under California
Civil Code Section 1542 and under any similar laws. Section 1542 provides as
follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Notwithstanding the provisions of Section 1542 and any similar laws, and for the
purpose of implementing a full and complete release and discharge of the PROS
Releasees of all Claims, HEI expressly acknowledges that this Agreement and its
releases are intended to include in their effect all of HEI’ claims against the
PROS Releasees, whether or not HOC knows or suspects such to exist at the time
of execution of this Agreement, and that this Agreement contemplates the
extinguishment of all such claims.

3



--------------------------------------------------------------------------------



 



(c) Releases by PROS. PROS, for itself and each of its current and former
directors, officers, shareholders, partners, principals, agents, employees,
attorneys, and accountants, and any predecessors-in-interest,
successors-in-interest, assigns, subsidiaries, divisions or affiliates of PROS
and each of their current or former directors, officers, agents, employees,
attorneys, and accountants, forever releases and discharges HOC and HEI and each
of their current and former directors, officers, shareholders, partners,
principals, agents, employees, attorneys, and accountants, and any
predecessors-in-interest, successors-in-interest, assigns, subsidiaries,
divisions or affiliates of PROS and each of their current or former directors,
officers, agents, employees, attorneys, and accountants (collectively the
“Harrah’s Releasees”), of and from all Claims which now exist, or may exist or
have existed, from the beginning of time to the date this Agreement is fully
executed, known or unknown, foreseen or unforeseen, liquidated or unliquidated,
potential or actual, including but not limited to all claims alleged, or that
could have been alleged, or that could be alleged, in the Action. This release
includes, but is not limited to, any and all Claims relating to or arising out
of any local, state, federal, or foreign statute, ordinance, regulation, order,
or common law. It is further understood and agreed that PROS has waived all
rights against the Harrah’s Releasees under California Civil Code Section 1542
and under any similar laws. Section 1542 provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Notwithstanding the provisions of Section 1542 and any similar laws, and for the
purpose of implementing a full and complete release and discharge of the
Harrah’s Releasees of all Claims, PROS expressly acknowledges that this
Agreement and its releases are intended to include in their effect all of the
PROS’ claims against the Harrah’s Releasees, whether or not the PROS knows or
suspects such to exist at the time of execution of this Agreement, and that this
Agreement contemplates the extinguishment of all such claims.
     4. Return or Destruction of PROS’ Software. HOC and HEI shall return or
destroy any known copies of PROS’ Hotel Revenue Optimization Solution (“HROS”)
that was physically delivered to HOC between March 1, 2006 and April 22, 2008,
as well as any known copies of any other software PROS physically delivered to
HOC between March 1, 2006 and April 22, 2008, including any extracts, samples or
portions that performed or purported to perform Market Revenue Management
Software (“MRM”) or Incented Demand Forecasting Software (“IDF”) , whether such
copies exist on disc, CD, or DVD. Additionally, to the extent any such software
delivered by PROS is found to exist on the hard drive of any computer system,
HOC and HEI agree not to use that software. Harrah’s further acknowledges that
Harrah’s and its affiliates have no continuing right to PROS’ software and agree
that they will not disclose, copy, market, license or use the software. However,
this paragraph does not apply to any software that was not physically delivered
by PROS, i.e., software from third party vendors, whether or not PROS believes
that such vendors have included PROS concepts or ideas in their software.
Further, to the extent PROS still maintains any data delivered to it by HOC or
HEI, PROS agrees to return or destroy such data.

4



--------------------------------------------------------------------------------



 



     5. Termination of Prior Agreements. The Parties also agree that the
Software License Agreement, Maintenance Agreement, Hosting Agreement and all
other related agreements entered into between the Parties in 2006 are
terminated, and that this Agreement supersedes all prior agreements between the
Parties.
     6. Waiver of Fees and Costs. Each of the Parties shall pay all of its own
legal fees, costs, and any other expenses incurred or to be incurred in
connection with the instant action.
     7. Authority to Settle. The Parties warrant that they have the power, right
and authority to settle and release fully and completely all Claims that they
are settling and releasing in this Agreement.
     8. Successors in Interest. The Parties agree that this Agreement shall be
binding upon the Parties, and, as applicable, upon their heirs, executors,
administrators, dependents, predecessors, successors, subsidiaries, divisions,
alter egos, affiliated corporations and related entities, and their past or
present officers, directors, partners, employees, attorneys, assigns, agents,
representatives, and any or all of them.
     9. No Assignment. Each Party warrants and represents that it owns and
controls each of the claims, causes of action, or other matters that are
released by this Agreement and that it has not assigned or transferred to any
other person any of the claims, causes of action, or other matters that are
released by this Agreement.
     10. Entire Agreement. This Agreement contains the entire agreement and
understanding concerning the subject matter of the Agreement between the
Parties, and supersedes and replaces all prior negotiations and proposed
settlement agreements, written or oral. Each of the Parties to this Agreement
acknowledges that no other Party to this Agreement, nor any agent or attorney of
any such Party, has made any promise, representation or warranty, express or
implied, not contained in this Agreement to induce any Party to execute this
Agreement. The Parties further acknowledge that they are not executing this
Agreement in reliance on any promise, representation or warranty not contained
in this Agreement.
     11. Advice of Counsel. Each Party represents that he, she, or it has: i)
been adequately represented, or has had the opportunity to be represented, by
independent legal counsel of its own choice, throughout all of the negotiations
that preceded the execution of this Agreement; ii) executed this Agreement with
the consent and upon the competent advice of such counsel, or that it has had
the opportunity to seek such consent and advice; iii) read this Agreement, and
understands and assents to all the terms and conditions contained in this
Agreement without any reservations; and iv) had, or has had the opportunity to
have had, the same explained to it by its own counsel, who have answered any and
all questions which have been asked of them, or which could have been asked of
them, with regard to the meaning of any of the provisions of this Agreement.
     12. No Admissions. By entering into this Agreement, no Party intends to
make, nor shall be deemed to have made, any admission of any kind. The Parties
agree that they are entering into this Agreement solely for the purpose of
avoiding the costs of further litigation of the Action. This Agreement is the
product of informed negotiations and compromises of previously stated legal
positions. Nothing contained in this Agreement shall be construed as an
admission by any Party as

5



--------------------------------------------------------------------------------



 



to the merit or lack of merit of any particular claim or defense. Any statements
made in the course of negotiations have been and shall be without prejudice to
the rights of the Parties in any disputes or transactions with any other person
or entity not party to this Agreement, and shall remain confidential pursuant to
Nevada Rev. Stat. 48.105, Nevada Supreme Court Rules, Part VII, Rule 3(4)(e),
and Federal Rule of Evidence 408.
     13. Confidentiality. This Agreement, the Settlement Amount, and the terms
and conditions of the Agreement are confidential to the Parties, and except as
specifically provided in this provision, the Parties shall not publish,
reproduce, transmit or disclose any of the information contained in this
Agreement to any parties other than Harrah’s and PROS, except to the extent
authorized or required by law. However, the Parties may disclose and acknowledge
the fact that the Action has been settled and mutually resolved. Moreover,
nothing in this Agreement is in any way intended to prevent, or prevents, the
Parties from disclosing this Agreement, the Settlement Amount, and the terms and
conditions of the Agreement to their accountants, attorneys, insurers,
shareholders, or anyone to whom such disclosure is required by, or necessary for
compliance with, state or federal law or regulations or other legal obligations,
including but not limited to any filings with the Securities and Exchange
Commission, such as a Form 8-K. Additionally, the Parties agree that PROS may
issue a press release concerning the Agreement disclosing the Settlement Amount
so long as PROS agrees not to disparage any Harrah’s related entity, or any
current or former officers, directors or employees of any Harrah’s related
entity, in any such press release.
     14. Governing Law and Venue. This Agreement shall in all respects be
interpreted, enforced, and governed by and under the internal laws of the State
of Nevada. Each Party agrees that in the event a dispute arises as to the
validity, scope, applicability, or enforceability of this Agreement, the
prevailing party shall be entitled to recover its costs and reasonable
attorney’s fees. Further, any action or other proceeding relating in any way to
this Agreement, including but not limited to any action initiated to construe or
enforce any of the provisions of this Agreement, shall be filed exclusively in
the District Court for Clark County, Nevada.
     15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original as against any Party who signed
it, and all of which shall constitute one and the same document. Further, the
Parties agree that facsimile and/or e-mail signatures of each Party shall be
deemed original signatures and shall be binding on the Party whose signature is
by facsimile and/or e-mail as if it were their original signature.
     16. Construction. The headings of the sections of this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement. It is understood and acknowledged that this Agreement shall
not be construed in favor of or against any Party by reason of the extent to
which any Party or its counsel has participated in the drafting of this
Agreement.
     17. Authorization to Execute Agreement. Each individual who executes this
Agreement on behalf of any Party represents and warrants that the individual
does so with the knowledge and express approval and authorization of the Party
on whose behalf the individual executes this Agreement.

6



--------------------------------------------------------------------------------



 



     18. Amendment of this Agreement. This Agreement and its terms, provisions,
covenants and conditions may not be amended, changed, altered, modified or
waived except by an express instrument in writing signed by each and every one
of the Parties.
     19. No Waiver of Breach. No waiver of any breach of any term or provision
of this Agreement shall be construed to be, nor shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the Party waiving the breach.
     20. Disputes. Prior to any Party commencing any formal proceeding arising
from a dispute or controversy under this Agreement, the Parties shall make a
good faith attempt and use all reasonable efforts to resolve such dispute or
controversy through negotiation.

7



--------------------------------------------------------------------------------



 



     BY EXECUTING THIS AGREEMENT, EACH OF THE PARTIES ACKNOWLEDGES THAT IT HAS
READ THIS ENTIRE AGREEMENT CAREFULLY AND UNDERSTANDS EACH OF THE TERMS AND
PROVISIONS SET FORTH HEREIN.
     This Agreement shall not become effective until it has been executed by all
Parties and approved by their respective counsel. This Agreement consists of
eight (8) pages, including signature pages but excluding Exhibits.

            HARRAH’S OPERATING COMPANY, INC.
      By:   /s/ Jonathan S. Halkyard       Name:   Jonathan S. Halkyard      
Title:   Senior Vice President and Chief Financial Officer       Date: 
September 2, 2010     

            HARRAH’S ENTERTAINMENT, INC.
      By:   /s/ Jonathan S. Halkyard       Name:   Jonathan S. Halkyard       
Title:   Senior Vice President and Chief Financial Officer       Date: 
September 2, 2010     

            PROS REVENUE MANAGEMENT, L.P.
      By:   /s/ Charles H. Murphy         Name:   Charles H. Murphy       
Title:   Executive Vice President and Chief Financial Officer         Date:  
September 2, 2010    

8



--------------------------------------------------------------------------------



 



         

Approved As to Form:
Gibson, Dunn & Crutcher LLP

         
 
       
By
  /s/ James P Fogelman   September 2, 2010
 
       
 
  James P. Fogelman   Date     Counsel for Harrah’s Operating Company, Inc.,
and Harrah’s Entertainment, Inc.
 
        Wilson Sonsini Goodrich & Rosati
 
       
By
  /s/ Michael A. Berta   September 2, 2010
 
       
 
  Michael A. Berta   Date
 
  Counsel for PROS Revenue Management, L.P.    

9